Judgment, Supreme Court, New York County (James A. Yates, J.), rendered November 14, 2006, convicting defendant, after a jury trial, of attempted assault in the first degree, assault in the second degree and criminal possession of a weapon in the second and third degrees, and sentencing him to concurrent terms of 15 years, 7 years, 15 years and 7 years, respectively, unanimously affirmed.
Defendant’s challenges to the prosecutor’s summation are unpreserved, and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits. The challenged remarks were fair comment on the evidence, and were permissible responses to the defense summation (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]).
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.E, Moskowitz, Renwick and Freedman, JJ.